Case 2:15-bk-28443-NB   Doc 442 Filed 02/11/19 Entered 02/11/19 14:34:44   Desc
                          Main Document    Page 1 of 4
Case 2:15-bk-28443-NB   Doc 442 Filed 02/11/19 Entered 02/11/19 14:34:44   Desc
                          Main Document    Page 2 of 4
Case 2:15-bk-28443-NB   Doc 442 Filed 02/11/19 Entered 02/11/19 14:34:44   Desc
                          Main Document    Page 3 of 4
Case 2:15-bk-28443-NB   Doc 442 Filed 02/11/19 Entered 02/11/19 14:34:44   Desc
                          Main Document    Page 4 of 4
